Citation Nr: 1145631	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-48 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to August of 1995 and from February 2003 to February 2004.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's claim for an increased disability rating for PTSD rated as 50 percent disabling.

A timely Notice of Disagreement was received from the Veteran in April 2009.  A timely substantive appeal was received in December 2009.  The Board notes that the Veteran expresses in his Notice of Disagreement and substantive appeal that he is specifically seeking the award of a 70 percent disability rating for PTSD.  The Board recognizes that in increased rating claims, "the claimant will generally be presumed to be seeking the maximum available benefit allowed by law or regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993) (i.e., when a claimant has filed an NOD seeking an increased rating, and RO subsequently assigns an increased rating that is less than the maximum benefit, the appeal remains active).  Nonetheless, in view of the express language of the Veteran's Notice of Disagreement and substantive appeal in this case, the Board construes the Veteran's appeal as seeking a 70 percent disability rating and no more.

After an October 2009 Statement of the Case continued to deny a higher rating for the Veteran's PTSD, the Veteran perfected his appeal by filing a substantive appeal, via VA Form 9, in December 2009.


FINDING OF FACT

For all periods relevant to this appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas such as work, family relations, thinking, and mood, and as manifested by such symptoms as depression, frequent anxiety, mood disturbances,  flattened affect, chronic sleep disturbance, impaired short-term memory, impaired concentration and attention, frequent anxiety attacks occurring at least once per day, impaired impulse control marked by irritability and violence, difficulty in adapting to stressful circumstances such as work, frequently occurring obsessional rituals which interfere with the Veteran's sleep, and thoughts of harming others.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD, and no more, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board first notes that a copy of the Veteran's claim for an increased rating is not associated with the claims file.  A February 2009 letter to the Veteran, the substance of which advised the Veteran that a VA examination was being scheduled for him, references that the Veteran's claim was received on January 30, 2009.  The Board notes further that there is no documentation that a notice letter meting the above-referenced notice requirements was ever mailed to the Veteran.  Accordingly, the Board presumes that the Veteran was simply not provided a notice letter.  Notwithstanding the same, the Board finds that the Veteran has not been prejudiced by VA's presumed failure to provide him with such notice.  In this regard, the Board notes that in an April 2009 statement, the Veteran demonstrates knowledge of the information and evidence required to substantiate his claim, as he asserts worsening of his PTSD symptoms, and moreover, provides a full and thorough discussion of the ways in which his psychiatric symptoms have worsened.  Moreover, the Board notes that by virtue of its favorable action below, the Veteran's appeal seeking a 70 percent disability rating for PTSD is being fully granted.  Thus, although the claims file shows that the Veteran was never properly notified of the information and evidence pertinent to his increased rating claim, the Board does not find that the Veteran has been prejudiced in any way.
 
In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, identified VA treatment records, and claims submissions have been associated with the record.

Additionally, VA examinations were performed in March 2009 and October 2010 to determine the symptoms and severity of the Veteran's PTSD.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Significantly, neither the Veteran nor his representative has identified, nor does the record otherwise indicate, any additional existing evidence that has not been obtained and is necessary for a fair adjudication of the claims decided herein.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

A.  General Increased Rating Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Veteran's claim in this case was received by VA in January 2009, the Board's relevant focus is upon the evidence concerning the severity of his disabilities from January 2008 to the present.

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

Under 38 C.F.R. § 4.130, DC 9411, a 50 percent disability rating is appropriate for PTSD that is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned for PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.


B.  Increased Disability Rating for PTSD

Upon careful review of the evidence in the claims filed, the Board finds that the Veteran's disability due to PTSD does warrant the assignment of a 70 percent disability rating under DC 9411.

VA treatment records beginning from August 2008 show that the Veteran has been followed for monitoring and treatment of his psychiatric symptoms.  At an August 2008 mental status examination, the Veteran was noted as appearing relaxed and interacting and communicating well with the treating physician.  Primarily, the Veteran complained of intrusive thoughts of his traumatic war experiences from service.  No suicidal or homicidal ideation was observed.  Overall, the Veteran was given a Global Assessment of Functioning (GAF) scale score in the range of 60 to 65.

In March 2009, the Veteran was afforded a VA psychiatric examination to determine the severity of his service-connected PTSD.  The Veteran's claims file was reviewed in conjunction with the examination.  At the examination, the Veteran denied having any regular psychiatric treatment but reported that he had been seeing a psychiatrist roughly on a yearly basis.  Concerning his symptoms, he reported that he was more depressed than he was two or three years ago, experienced sleep disturbances in the form of nightmares and frequent awakenings due to slight noises, anxiety and difficulty in managing his anxiety behaviors at work, and being constantly on guard and cautious.  Regarding his interpersonal relations, he stated that he had been married since August 2007, but was difficulty getting along with his spouse.  He also reported that he had an infant daughter and that crying from his daughter made him uncomfortable and often forced him to leave.  Recreationally, he stated that he went out to dinner once a week with his spouse and daughter, but did not participate in other recreational activities.  According to the Veteran he had previously enjoyed activities such as woodworking and working on his car.  At that time, the Veteran denied any history of suicide attempts or violence.

On mental status examination, the Veteran was observed as being clean, neatly groomed, and dressed in a shirt and tie.  His psychomotor activity, speech, and thought content were unremarkable and he appeared to be oriented to person, time, and place.  No impairment of thought process or communication was observed.  Observed impulse control was fair.  Further, the Veteran did not demonstrate any behavior that was indicative of delusions or hallucinations.  He did not show any deficiencies in judgment and insight.  The Veteran's mood was observed as being anxious and depressed and his affect was serious with very little broadening, indicating some constricted affect.  He was unable to perform serial seven exercises, which also indicated some diminished concentration and attention.  The examiner also noted that despite good effort, the Veteran showed inability to maintain his focus while reading and made reading mistakes and appeared to be slow for his age.  Despite these deficiencies, the Veteran was able to interpret proverbs correctly, which would indicate that his ability for abstract thinking remained intact.  The Veteran reported that he checked the locks on the doors and windows of his home approximately ten times a night.  He stated that he experienced mild panic attacks approximately twice per day which were caused by a variety of situations.  The Veteran stated that he was able to continue his activities through his panic attacks by changing his thinking.  Although the Veteran denied any episodes of violence, he did endorse outbursts of anger and episodes of road rage.  He stated that he felt unsafe among crowds of people.  Overall, the examiner determined that the Veteran remained capable of maintaining minimum personal hygiene and performing his activities of daily living without serious restrictions.  In this regard, the only restrictions noted by the examiner was slight impairment in shopping and moderate impairment in driving.  Occupationally, the Veteran stated that he had been employed on a full time basis as an auditor for the Federal Bureau of Investigations since 1997.  He did report losing approximately six weeks of work due to his psychiatric symptoms.  The examiner provided a multi-axis diagnosis which included a diagnosis of PTSD and assigned a GAF scale score of 52.

In a statement received by VA only one month later in April 2009, the Veteran reported many of the symptoms which were noted in the March 2009 VA examination report.  In addition to those symptoms, however, he also reported memory problems as shown by his tendency to forget having performed tasks and re-doing the tasks that he had previously performed.  He stated that he often repeated instructions to himself so as not to forget them and that he often had to write information down as it was given to him over the telephone, which required him to ask people to repeat themselves.  According to the Veteran, his memory problems were presenting difficulties for him at work.  In elaborating upon the anxiety noted at his VA examination, he related that as he left his home he was constantly scanning the street for danger, and also, experienced constant fear of being ambushed while driving his car.  Contrary to his March 2009 VA examination, the Veteran endorsed visual hallucinations in the form of "visions" out of the corners of his eyes which caused the Veteran to turn to make sure that no one was behind him.  He stated that he worked with a mirror at his desk which he used as a rearview mirror to check the area behind him.  According to the Veteran, reminders of his experiences in Iraq caused him to become quiet and agitated.  The Veteran stated that he startled easily, and also contrary to his VA examination, stated that he had punched people at his workplace on multiple occasions.  The Veteran also reported five prior instances of road rage in which he confronted other drivers and attempted to drag them out of their vehicles to fight them.  The Veteran added that he experienced panic attacks at work many times a day.  He also related that his spouse frequently had to remind him to shower and change his clothes.

In October 2010, the Veteran was afforded another VA psychiatric examination to reassess his psychiatric condition.  At that time, he continued to report problems in his marriage, but stated that he was doing better with his daughter.  He stated that he kept to himself at work and was prone to "communication breakdowns" with his co-workers.  In general he stated that he was having difficulty in controlling his temper.  He also reported ongoing panic attacks at work and that those occurred approximately once per day.  Socially, he stated that he did not maintain any friendships and that his old friends have "drifted away."

A new mental status examination again revealed the Veteran as being clean and neatly groomed, and on this occasion, as being casually dressed.  He was oriented to person, time, and place.  Nonetheless, he was observed to be slumped over while seated, maintaining poor eye contact and looking to the side, and walking with a slight limp.  His psychomotor activity was notably lethargic and his speech was hesitant.  Although the Veteran was cooperative with the interview, he demonstrated indifference and depressed mood with constricted affect.  As during his March 2009 VA examination, the Veteran was again unable to perform serial seven exercises, and this time, also could not perform serial three exercises.  Short-term memory was impaired as shown by the Veteran's ability to recall only two out four spoken words after a ten minute interval.  The Veteran's thought process was sluggish and thought content appeared to show general preoccupation with one or two particular topics.  Impulse control was notably poor.  Again, no delusions or hallucinations were observed and the Veteran continued to show the ability to interpret proverbs appropriately.  His insight and judgment remained normal.  The Veteran continued to report the ritualistic behavior of checking the locks of the doors and windows of his home ten to twelve times per night.  He continued to report sleep disturbance marked by nightmares which woke him from his sleep.  According to the Veteran, he experienced three panic attacks per day, occurring both at home and at work, and which were triggered by noises such as his daughter crying, sudden movements, or people approaching him from the rear.  The Veteran described the severity of his anxiety attacks as being between moderate and severe and lasting anywhere from several minutes up to 30 minutes.  The Veteran stated that he had increasing frequency of brief fantasies of killing other people, but denied any specific intent or history of violence.  Notably, no mention was made of road rage or violence in the workplace, as previously reported in the Veteran's April 2009 statement.  The Veteran continued to deny any suicidal ideation.  Overall, the examiner concluded that the Veteran remained independent in most activities of daily living and was moderately impaired in traveling.  A GAF score of 52 was assigned, which is consistent with the GAF score assigned at the March 2009 VA examination.

Overall, the evidence shows that for all periods relevant to this appeal, the Veteran's disability due to PTSD more nearly approximates the criteria for a 70 percent disability rating under DC 9411.  In this regard, although the Veteran has not demonstrated each and every symptom indicative of the 70 percent rating under that Diagnostic Code (e.g., suicidal ideation has not been shown), the totality of the evidence does demonstrate that the Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas such as work, family relations, thinking, and mood.  For example, in March 2009, the Veteran noted that his depression was worse than it had been two or three years prior; further, the 

record is replete with the Veteran's report of frequent anxiety attacks as well as panic attacks occurring as often as three times per day; the Veteran's depressed mood reported on examination and his communications break-down and frequent road rage clearly endorses the mood disturbances associated with the symptomatology for the 70 percent rating; further, constricted affect demonstrated on at least two examinations approximates the flattened affect notable to the 70 percent rating; the record clearly demonstrates chronic sleep disturbance in the documented form of nightmares and frequent awakenings; further, impaired short-term memory and impaired concentration are documented by the Veteran's reliance upon his spouse to remind him to shower and shave, as well as his inability to perform serial sevens or serial fours; impaired impulse control marked by irritability and violence, as well as thoughts of harming others, and difficulty in adapting to stressful circumstances are marked by the Veteran's frequent episodes of road rage and his increasing difficulty in inter-acting with his co-workers.  

With respect to whether a rating in excess of 70 percent is warranted, as discussed above, the Board notes that the Veteran has limited the scope of his appeal to seeking the award of a 70 percent disability rating for PTSD; hence it will not endeavor to discuss and apply the criteria for a maximum 100 percent disability rating under DC 9411.

Additionally, the Board finds that there is no basis for "staged" ratings in this case.  Rather, the extent of the Veteran's disability due to PTSD, which has been shown upon repeated examinations, is fully contemplated by the initial disability ratings assigned.  

Accordingly, the Board finds that the demonstrated symptomatology throughout the course of this appeal is consistent with a 70 percent disability rating for PTSD under DC 9411.  The Veteran's appeal is granted.




ORDER

Entitlement to a 70 percent disability rating, and no more, for PTSD is granted, subject to the rules and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


